OPINION WECHSLER, Chief Judge. {1} The opinion filed in this case on February 11, 2003 is hereby withdrawn and the following substituted therefor. {2} The State’s appeal of the children’s court’s order granting Child’s motion to suppress Child’s statements provides this Court with an opportunity to elaborate upon our opinion in In re Francesca L., 2000-NMCA-019, 128 N.M. 673, 997 P.2d 147, cert. quashed, No. 26,202 (2002), concerning statements or confessions of a thirteen- or fourteen-year-old child to a law enforcement officer. The children’s court suppressed Child’s statements under NMSA 1978, § 32A-2-14(F) (1993), because the State did not prove that Child, who was thirteen years and six months at the time of the statements, was more intelligent and mature than the average thirteen- or fourteen-year-old. We conclude that the children’s court properly applied the rebuttable presumption relating to the statement of a thirteen- or fourteen-year-old under Section 32A-2-14(F) and affirm. A Child’s Statement to a Law Enforcement Officer Under Section 32A-2-H  {3} The Children’s Code (the Code) provides a child greater protections than those constitutionally afforded adults with regard to the admissibility of a child’s statements or confessions. Section 32A-2-14(C)-(G); State v. Javier M., 2001-NMSC-030, ¶ 32, 131 N.M. 1, 33 P.3d 1. Under the Code, a law enforcement officer may not question a child “without first advising the child of the child’s constitutional rights and seeming a knowing, intelligent and voluntary waiver.” Section 32A-2-14(C). The State must prove that any statement or confession to a law enforcement officer introduced at trial was obtained “only after a knowing, intelligent and voluntary waiver of the child’s constitutional rights.” Section 32A-2-14(D). To ascertain whether the child properly waived the child’s rights, the court must consider specific factors stated in the Code concerning the child and the manner and circumstances under which the statement was obtained. Section 32A-2-14(E). In specifically protecting children under fifteen years of age, the Code entirely prohibits the introduction of a confession, statement, or admission of a child under thirteen years of age concerning the allegations of a delinquency petition against the child. Section 32A-2-14(F). The Code further creates a rebuttable presumption against the admission of “any confessions, statements or admissions made by a child thirteen or fourteen years old to a person in a position of authority,” which person would include a law enforcement officer. Id. In re Francesca L. {4} We addressed the interrelationship of Subsections E and F of Section 32A-2-14 in In re Francesca L., 2000-NMCA-019, ¶¶ 5-13, 128 N.M. 673, 997 P.2d 147. In that case, the children’s court granted the child’s motion to suppress her statement to a law enforcement officer. Id. ¶ 4. The child was thirteen years old. Id. ¶ 2. The children’s court addressed some, but not all, of the Subsection E factors. Id. ¶ 4. It suppressed the statements after applying a “heightened scrutiny” of the circumstances surrounding the statement of a thirteen-year-old child. Id. {5} This Court affirmed the suppression of the thirteen-year-old’s statement. Id. ¶ 14. We assumed that the court should consider the Subsection E factors when deciding whether to admit a statement to a law enforcement officer into evidence against a thirteen-year-old child. Id. ¶ 6. In construing the legislative intent, however, we held that the rebuttable presumption of Subsection F was broader than the specific requirements of Subsection E. Id. ¶¶ 10, 11. Therefore, even though the children’s court did not make specific findings concerning each of the Subsection E factors, it could determine that the presumption of Subsection F based exclusively on the child’s age had not been rebutted. Id. ¶ 12. In this regard, the children’s court’s finding “that the child had only recently turned thirteen and was no more mature or intelligent than average” was relevant to its conclusion that the child was entitled to a heightened protection because of her age and that the state had not overcome the rebuttable presumption based on the child’s age. Id. Use of Section S2A-2-U {6} The children’s court in this case made findings as to each of the Subsection E factors, considering Child’s age and education and the circumstances relating to Child’s giving of the statements. The children’s court further found that Child “is not more intelligent and mature than the average thirteen or fourteen year old.” It concluded that to overcome the rebuttable presumption of Subsection F, “the State must prove that the child is more intelligent and mature than the average thirteen or fourteen year old.” The children’s court did not misapply Section 32A-2-14 and In re Francesca L. {7} The State has the burden of proving that a child’s statement to a law enforcement officer was knowingly, intelligently, and voluntarily made. Section 32A-2-14(D). The Subsection E factors enable the children’s court to make a determination that a child has knowingly, intelligently, and voluntarily waived the child’s rights. If the child is thirteen or fourteen years of age, the State must rebut the presumption that the child’s statement is inadmissible. Section 32A-2-14(F). To admit a statement given to a law enforcement officer, as in this case, the court must conclude that the thirteen- or fourteen-year-old child had the ability to waive the child’s rights in a knowing, intelligent, and voluntary manner as required by Section 32A-2-14(D). To determine that a thirteen- or fourteen-year-old child has this ability, the court may consider any relevant evidence before it. See Section 32A-2-2(A) (stating a purpose of Article II of the Code to be “consistent with the protection of the public interest, to remove from children committing delinquent acts the adult consequences of criminal behavior, but to still hold children committing delinquent acts accountable for their actions to the extent of the child’s age, education, mental and physical condition, background and all other relevant factors”); State v. Jonathan M., 109 N.M. 789, 790, 791 P.2d 64, 65 (1990) (stating the necessity of construing prior version of Section 32A-2-14(F) in conjunction with the express legislative purposes of the Code).  {8} By establishing the rebuttable presumption of Subsection F, the Code stresses age in its effort to draw the line between children who are too young to waive their rights and those who are not. See State v. Setser, 1997-NMSC-004, ¶ 15, 122 N.M. 794, 932 P.2d 484; In re Francesca L., 2000-NMCA-019, ¶ 12, 128 N.M. 673, 997 P.2d 147. In doing so, it adopts expectations of a child’s maturity and development based upon age. The presumption is rebuttable because other factors particular to an individual child bear upon the child’s ability to give a knowing, intelligent, and voluntary waiver of rights. Thus, the children’s court may consider the personal traits of a child, such as the child’s background, maturity, intelligence, ability to understand and react to new situations, and other relevant personal factors in making its determination of whether the child differs from the expectations adopted in the presumption and is capable of and has made a knowing, intelligent, and voluntary waiver of rights. See Key v. Chrysler Motors Corp., 121 N.M. 764, 768-69, 918 P.2d 350, 354-55 (1996) (“In interpreting statutes, we seek to give effect to the Legislature’s intent, and in determining intent we look to the language used and consider the statute’s history and background.”). {9} Given this structure and intent of the Code, how should the children’s court apply Section 32A-2-14 with regard to the statement of a thirteen- or fourteen-year-old to a law enforcement officer? The rebuttable presumption of Subsection F precludes the admission of a statement if the State does not rebut the presumption by distinguishing the child’s ability to waive the child’s rights from what would be expected of a child thirteen or fourteen years old. Aside from age and education, the Subsection E factors are not the focus of this determination. These factors are circumstantial considerations that bear upon whether a waiver was knowing, intelligent, and voluntary. They are the same factors the court uses to decide if there has been a waiver when there is no rebuttable presumption.  {10} As we stated in In re Francesca L., we must assume that the legislature intended the rebuttable presumption of Subsection F to have independent meaning. Id. ¶ 10. Subsection F provides a heightened protection to children under fifteen years of age. Id. ¶ 12. The heightened protection contemplates that the children’s court first determine whether a thirteen- or fourteen-year-old child who has made a statement or confession to a law enforcement officer is capable of a knowing, intelligent, and voluntary waiver before deciding the admissibility of the child’s statement using the Subsection E factors. The court makes its threshold determination by matching the child’s ability to grant a knowing, intelligent, and voluntary waiver to the age-appropriate expectations contained in the rebuttable presumption. Although an analysis of the circumstances may assist the children’s court in understanding the child’s personal traits, such analysis is secondary to, and does not substitute for, an analysis of the child’s personal traits. If the court is. not satisfied that the rebuttable presumption has been overcome based on the personal traits of the child, the court’s inquiry is complete. See id. ¶¶ 11-12. To the extent that In re Francesca L. states to the contrary, it is overruled. See id. ¶ 12 (“To be. sure, each of the enumerated factors of Subsection E is relevant to the children’s court’s determination of admissibility under Subsection F.”). {11} In this case, the State had the burden to prove that Child had a greater ability to give a knowing, intelligent, and voluntary waiver than the average thirteen- or fourteen-year-old. The children’s court analyzed this burden by focusing on Child’s maturity and intelligence, concluding that the State did not meet its burden because Child was no more mature or intelligent than would be expected for his age. The children’s court properly applied Section 32A-2-14 in reaching its conclusion. Conclusion {12} We affirm the order of the children’s court granting Child’s motion to suppress. {13} IT IS SO ORDERED. I CONCUR: CELIA FOY CASTILLO, Judge. A. JOSEPH ALARID, Judge (specially concurring).